Dismissed in part; affirmed in part by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Scott, Jr., seeks to appeal the district court’s order denying relief on his Fed.R.Civ.P. 60(b) motion, which the court properly construed as a successive and unauthorized 28 U.S.C. § 2255 (2012) motion. Scott also appeals the district court’s order denying his motion for return of seized property. We dismiss in part and affirm in part.
The order denying relief on the § 2255 motion is not appealable unless a circuit justice or judge issues a certificate of ap-pealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595. We have independently reviewed the record and conclude that Scott has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss this portion of the appeal.
Scott also appeals the district court’s order denying his Fed.R.Crim.P. 41(g) mo*181tion for return of seized property. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of relief for the reasons stated by the district court. United States v. Scott, No. 3:07-cr-00066-HEH-1 (E.D.Va. Aug. 21, 2018).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED IN PART; AFFIRMED IN PART.